 SITCO (STAINLESS ICE-TAINER CORPORATION)Sitco (Stainless Ice-Tainer Corporation) and Interna-tional Union of Electrical, Radio and MachineWorkers Union, Local 1127, AFL-CIO-CLC.Case 23-CA-8624November 12, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn June 23, 1982, Administrative Law JudgeHutton S. Brandon issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. The General Coun-sel also filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Sitco (StainlessIce-Tainer Corporation), San Antonio, Texas, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder.I Respondent and the General Counsel have excepted to certain credi-bility findings made by the Administrative Law Judge. It is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Produce Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (3d Cir. 1951). We have carefully examined the record and find nobasis for reversing his findings. In affirming the Administrative LawJudge's finding that Gloria Hernandez was discharged in violation of Sec.8(aX3) of Act, Member Hunter does not rely on the fact that Hernandezwas replaced by an employee who had no purchasing clerk experience.Member Jenkins does not rely on Wright Line, a Division of WrightLine, Inc., 251 NLRB 1083 (1980). That decision concerns identifying thecause of discharge where a genuine lawful and a genuine unlawful reasonexist. Here he would find that the asserted lawful reason, Hernandez' un-satisfactory work performance, was not in fact relied on by Respondentbut was a pretext. Since, therefore, only one genuine reason remains, theunlawful one, Member Jenkins would not apply Wright Line, as to do sowould be confusing and misleading.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge:This case was heard in San Antonio, Texas, on May 12,265 NLRB No. 471982. The charge was filed on August 12, 1981,1 by In-ternational Union of Electrical, Radio and MachineWorkers Union, Local 1127, AFL-CIO-CLC, hereincalled the Union, alleging that Sitco (Stainless Ice-TainerCorporation), herein called Respondent or the Company,violated Section 8(a)(3) and (1) of the National LaborRelations Act, herein called the Act, in the discharge ofGloria Jean Hernandez on June 25. The complaint in thematter issued on October 2 alleging not only the unlaw-fulness of Hernandez' discharge but also alleging inde-pendent violations of Section 8(a)(1) of the Act throughtwo supervisors involving interrogation of Hernandezabout union activities. Respondent filed a timely answerdenying that it engaged in the unfair labor practices at-tributed to it.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by the General Counsel and Re-spondent, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is a Texas corporation maintaining itsprincipal office and place of business in San Antonio,Texas, where it is engaged in the manufacture of bever-age dispensers. During the 12-month period preceding is-suance of the complaint Respondent, in the course andconduct of its business operations, purchased goods andcommodities valued in excess of $50,000 from supplierslocated outside the State of Texas, which goods andcommodities were shipped directly to Respondent's SanAntonio facility. The complaint alleges, Respondent byits answer admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act. The complaint alleges,Respondent also admits, and I find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIt is undisputed that the Union had been the collec-tive-bargaining representative of Respondent's employeesin a unit of production employees excluding office cleri-cal employees beginning from about 6 months prior tothe events involved in the instant case. Moreover, theUnion and Respondent were parties to a collective-bar-gaining agreement scheduled to expire in November1982. No history of unfair labor practices on the part ofRespondent was presented at the hearing, and there wasno evidence presented to establish that the relationshipbetween Respondent and the Union was anything lessthan amicable.Respondent's general manager, William C. Young-blood, testified that he himself was a lifetime member ofthe Teamsters Union. According to Youngblood, his phi-losophy with respect to union organization was that ift All dates are in 1981 unless otherwise specified375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees had a union he supported the union 100percent. Moreover, Youngblood related that if the cleri-cal employees also wanted representation he would sup-port that also. While Youngblood's assertions in the fore-going respect must be considered as completely self-serv-ing, his assertions along with the history of Respondent'srelationship with the Union provide the backgroundagainst which the allegations of the complaint must beconsidered.B. The Alleged Unlawful InterrogationThe alleged discriminatee in this case, Gloria JeanHernandez, was originally employed by Respondent asan inventory clerk in October 1979. Her duties consistedprimarily of recording inventory information on a cardexrecording system. However, her duties began to changein late 1980 and early 1981 because of Respondent'sphaseout of the cardex system and adoption of a comput-er system. Hernandez subsequently became the purchas-ing clerk and continued to work in the purchasing de-partment under the supervision of Larry Metzger, thenchief purchasing agent and later materials manager.While she was not represented by the Union becauseof her classification as an office clerical Hernandez main-tained a close association with unit employees and unionofficers. Thus, Hernandez testified that for about 3 or 4months prior to her discharge on June 25 she had beendating an employee of Respondent, Carlos Gutierez, whowas a union trustee. Hernandez further related in her tes-timony that she was a friend of Romeo Bononcini, an-other employee of Respondent and the president of theUnion. In fact, on June 22, Hernandez had a birthdaycake prepared for Bononcini which she delivered toBononcini's office at Respondent's plant with the knowl-edge of Metzger.Hernandez, who testified that she regarded Metzger asa friend as well as a supervisor, testified generally thatMetzger was aware that she was dating Gutierez and as-sociating with Bononcini and other unit members in thewarehouse with whom she had contact because of herwork. Hernandez related that, on several occasions be-tween January and June "whenever there was a unionmeeting," Metzger asked her the next day "what wenton at the union meeting yesterday?" Hernandez testifiedshe would customarily reply that she did not know, thatshe did not go to the meetings-to which Metzgerwould generally respond, "Well, don't you talk about it,"and, "You associate with Romeo and Carlos and them."To this Hernandez stated that she would reply that theydid not talk about the Union. Hernandez testified thatthese questions would take place after union meetingsbut she could not recall the specific dates. Moreover, therecord does not affirmatively establish when union meet-ings were held during the period specified by Hernandez.Metzger, as a witness of Respondent, specificallydenied ever asking Hernandez what had taken place atany union meetings. He added that he had never initiatedany conversation with Hernandez about the Union orwhat was going on with the Union but testified that Her-nandez brought the subject up to him approximately twotimes. Metzger, who confirmed the generally friendly re-lationship with Hernandez, explained on cross-examina-tion that Hernandez had only remarked to him regardingunion meetings that nobody was going to the meetingsbecause there was a lot of drinking and arguing.The complaint alleges, and the General Counselargues, that Metzger's questions of Hernandez constitut-ed interrogation in violation of Section 8(a)(1) of theAct. Respondent argues in its brief that no inquiry wasmade by Metzger but that even if such an inquiry wasmade of Hernandez it could not be considered as coer-cive or intimidating and in violation of the Act becauseit could not be viewed as calculated to "ferret out infor-mation concerning the bargaining unit employees' unionactivities." In this regard, Respondent points out thatthere was no organizational activity underway at thetime, since the bargaining unit employees were alreadycovered by a collective-bargaining agreement, and Her-nandez was admittedly not engaged in organizational ac-tivities at the time. Finally, because of the relationshipbetween Metzger and Hernandez which was described asfriendly and because there was no threat of reprisal orpromise of benefit contained in the remarks attributed toMetzger they must be considered as innocuous and non-violative.2While it is clear from Metzger's admissions that unionmeetings were discussed between him and Hernandez, Ifind Hernandez' testimony on the point too vague to besufficiently reliable to establish a violation of Section8(a)(1) by Respondent. It is not even clear that the al-leged questioning took place within the 6-month periodprior to the filing of the charge on which the complaintis based. It is also unlikely that Metzger would repeat hisquestions after each meeting once Hernandez told him,as she claimed, that she did not attend the meetings anddid not talk to Bononcini and Gutierez about the Union.Finally, there is nothing in the record which would ex-plain why Metzger's curiosity would be piqued by any-thing that transpired at union meetings. In this regard, itmust be recalled, as Respondent's brief points out, thatthe production employees were already represented bythe Union and already had a collective-bargaining agree-ment. No special dispute or concern was revealed by therecord which would spark an inquiry about events atunion meetings. Accordingly, under the circumstances, Icredit Metzger's version of how the subject of the Unionarose between himself and Hernandez and I find andconclude that the record does not establish the complaintallegation of unlawful interrogation by Metzger in viola-tion of Section 8(a)(1) of the Act.Another incident of interrogation was attributed toJanet Paskovich, Respondent's purchasing agent, whobegan her employment with Respondent around June 1.Hernandez testified that on June 17 Paskovich, promptedby the frequent paging of one Jaime Juarez over theplant intercom system, inquired of Hernandez whoJuarez was. Hernandez responded that Juarez had some-thing to do with the Union and they were having a2 Respondent further argues that even if Metzger's remarks could beconstrued as technically violative they were too insubstantial and remoteto warrant a finding of a violation of Sec. 8(a)(1) citing Skyline MobileHomes, 200 NLRB 109 (1972); Wagoner Water Heater Co. Inc, 203NLRB 518 (1973).376 SITCO (Si AINL.ESS ICE-TAINER CORPORATION)meeting up front and that was why he was being paged.Discussion then turned to the Union and Hernandezvaguely testified that Paskovich asked her "somethingabout only the employees in the warehouse being union."Hernandez related that she told Paskovich that Bonon-cini had told her that the purchasing department couldbe included in the bargaining unit even though they didnot have a union membership card. To this Paskovich al-legedly asked, "You don't have to carry a card and theystill can represent you?" Hernandez responded affirma-tively and explained that originally when the Union wastrying to form she did not like it but after she had seenwhat the Union could do for the people she appreciatedit more and was more interested in it.Paskovich, called as a witness by Respondent, did notdeny the conversation with Hernandez as related byHernandez. However, she placed it as occurring on thedate of Hernandez' discharge, June 25. I believe Pasko-vich is more correct with respect to the date than Her-nandez. From Hernandez' own testimony which is relat-ed in more detail below it is clear that Bononcini hadmade no clear representation to Hernandez about theUnion's ability to represent clerical employees until June20 or 21.It is alleged that Paskovich's questioning of Hernandezconstituted unlawful interrogation in violation of Section8(a)(l) of the Act. While Respondent admits Paskovich'ssupervisory status, it urges that the simple inquiry ofHernandez who Juarez was was purely innocuous anddid not amount to interrogation in violation of the Act. Iagree.I find no unlawful interrogation in the inquiries ofHernandez by Paskovich. The question by Paskovichabout who Juarez was could not have been expected toelicit any relevations regarding the union activities ofany employee. Since Paskovich was a relatively new em-ployee her curiosity was reasonable as well as under-standable. The ensuing remarks of Paskovich were like-wise understandable and reveal no coercive interrogationof Hernandez. Hernandez was unable to specify exactlyhow the subject turned to the Union's ability to representclerical employees. And Paskovich's restatement in aquestion form of a remark already made by Hernandezdoes not establish unlawful interrogation. The GeneralCounsel has not explained how Paskovich's remarks inany way tended to interfere with, restrain, or coerce em-ployees in their union activities. Accordingly, I find noviolation of the Act in Paskovich's remarks or questionto Hernandez on June 25.C. The Discharge of Hernandez1. Hernandez' union activityAs already related, the collective-bargaining unit didnot include the approximately 20 office clerical employ-ees employed by Respondent. Hernandez testified that onthe morning of June 17 another office clerical employee,Diane Heinder, asked Hernandez if she had heard anyrumors about forming a clerical union. Hernandez re-ported that she had not. Subsequently on the same dayduring lunchtime Hernandez inquired of another officeclerical employee, Robin Williams, if she had heard anyrumors regarding the starting of a clerical union. Wil-liams replied that she had heard two drafting departmentemployees expressing an interest in starting a union. Her-nandez asked Williams if she were interested in a unionand upon Williams' affirmative response Hernandezstated she was also interested. That same afternoon Her-nandez approached Union President Bononcini around 3p.m., and asked him if it were possible for clerical em-ployees to have their own union. Bononcini said he be-lieved that it was. He suggested that Hernandez talk tothe people and see how many were interested in it andhe would get back to her later on what could be done.On June 19 Hernandez met with clerical employeesRobin Williams, Cindy Carpenter, and Erma Gondra inthe plant lunchroom where they discussed union repre-sentation. The other employees indicated that when Her-nandez found out more detail about the Union theywould be willing to talk to her more about it. It was notuntil June 20 that Bononcini again met with Hernandezand told her to see how many people were interested inthe Union and he would then supply her with cards tosign people up for the Union.2. Criticism of Hernandez' workOn June 19 Paskovich met with Hernandez in theoffice of Personnel Manager Judy Parker.3According toHernandez, Paskovich told her there were going to bechanges in the purchasing department and that Hernan-dez' duties were going to change a bit more, that shewanted Hernandez to stay in her office more than shehad in the past, and that she wanted her personal calls toslow down. Paskovich further stated that she did notwant Cindy Carpenter or Robin Williams coming intoHernandez' office and visiting with her because whenthey came in sometimes they would stay a couple ofminutes to talk and Paskovich wanted that stopped. Pas-kovich asked Hernandez if she had enrolled in a typingcourse. Hernandez replied that she could not becausethey were not signing up classes until July 10, but Her-nandez added that she had previously told Metzger thatthe classes would not be signed up until July 10 and hehad told her that would be satisfactory. Hernandez in-quired of Paskovich why she was talking to Hernandezin this manner instead of Metzger. Paskovich replied thatshe was Hernandez' supervisor. Hernandez complainedthat she had not been told Paskovich was her supervisorand stated that she would take the matter up withMetzger because as far as she was concerned Metzgerwas her supervisor. The discussion ended and, the fol-lowing Monday morning in meeting with Metzger, Her-nandez was told by Metzger that both he and Paskovichwere her supervisors.Hernandez testified that shortly before 5 p.m., on June25, she was called into Larry Metzger's office where hetold her that she was going to be terminated. She askedhim why and he replied that it was because of her lackof typing skill. Hernandez protested that she had linedI Hernandez originally testified that the meeting with Paskovich tookplace on the 17th but on cross-examination indicated that it was possiblethat it was June 19. Paskovich testified it was June 19. 1 conclude June19 was the actual date.377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDup a class to learn to type and had previously informedhim of it including the dates of the course and he hadindicated that that would be alright. Metzger's reply wasthat they needed somebody to type a thousand words aminute "right now."3. Argument and conclusionsThe General Counsel contends that the asserted reasonfor Hernandez' discharge was pretextual and that thereal reason for her discharge was Respondent's concernover her organizing the clerical employees. In support ofthis conclusion the General Counsel relies upon thetiming of the discharge within a week after Hernandezinitiated the inquiry of Bononcini about representation ofthe clericals, the failure of Respondent to give any warn-ing to Hernandez regarding the discharge, and Respond-ent's toleration for several months of Hernandez' workdeficiencies with regard to her typing of purchaseorders, deficiencies which Respondent asserts were themain basis for the discharge. In further response to Her-nandez' typing deficiencies the General Counsel observesthat Hernandez, upon urging by Metzger, had arrangedto enroll in a typing course on July 10 at the San Anto-nio Community College. Hernandez' testimony thatMetzger had indicated his approval of that course ofaction was not contradicted. Moreover, in her testimonyherein Paskovich had also related that Hernandez' enroll-ment in the typing course on July 10 would have beenacceptable to her as a commitment by Hernandez toremedy her typing problems and meet Respondent'sneeds.The General Counsel in further support of his conten-tion regarding discrimination of Hernandez points to thetestimony of Hernandez, uncontradicted in this regard,that she had asked Metzger in June for a raise and hisresponse had been an expression of appreciation of thework she had been doing during a period between theresignation of the prior purchasing agent, Gilbert Ra-mirez, and the hiring of Paskovich and a commitment tosee what he could do about getting her a raise. Hernan-dez' testimony that she had not been previously warnedregarding any work deficiency other than her typing isalso argued by the General Counsel to be supportive ofthe conclusion that Hernandez' discharge was unlawful.Finally, the General Counsel argues that Respondent'sfailure to consider a replacement for Hernandez prior tothe time of the discharge decision is also indicative of anulterior motive in Hernandez' discharge. Respondent inthis regard admits that Hernandez was replaced by atemporary employee who had no prior purchasing expe-rience. And, while, as Respondent contends, the tempo-rary employee had typing skills and passed a typing test,the General Counsel points out that by Metzger's ownestimation typing constituted only about 20 percent ofthe purchasing clerk's work.In Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980), enfd. 662 F.2d 899 (Ist Cir. 1981),the Board held that the General Counsel in alleged un-lawful discharge cases must first "make a prima facieshowing sufficient to support the inference that protectedconduct was a 'motivating factor' in the employer's [dis-charge] decision." Once the prima facie case is estab-lished the burden then shifts to the employer "to demon-strate the same action would have taken place even inthe absence of protected conduct." Id. at 1089. Respond-ent contends that the General Counsel has failed in hisburden of proof because he failed to prove employerknowledge of the union activity and union animus as amotive for the discharge. It is quite clear as Respondentpoints out that the General Counsel in unlawful dis-charge cases has the burden of proving employer knowl-edge of the union activity of the dischargee and unionanimus as a motive for the discharge. Siltec Corporation,217 NLRB 282 (1975). On the other hand, there is Boardand court precedent that knowledge and motive may beinferred from the record as a whole. Patrick Plaza Dodge,Inc., 210 NLRB 870 (1974), enforcement denied in perti-nent part 522 F.2d 804 (4th Cir. 1975); Lapeer MetalProducts Co., 134 NLRB 1518 (1961); Wiese Plow WeldingCo., Inc., 123 NLRB 616 (1959). And as said by theNinth Circuit in Shattuck Denn Mining Corporation (IronKing Branch) v. N.L.R.B., 362 F.2d 466, 470 (1966):Actual motive, a state of mind, being the ques-tion, it is seldom that direct evidence will be availa-ble that is not also self-serving. .... If [the trier offact] finds that the stated motive for a discharge isfalse, he certainly can infer that there is anothermotive. More than that, he can infer that the motiveis one that the employer desires to conceal ...Considering the record as a whole and the evidenceargued by the General Counsel in light of the principlescited above, I am persuaded that the General Counselhas established a prima facie violation of the Act with re-spect to the discharge of Hernandez. While it is true thatthere was no evidence of direct knowledge of any unionactivity on the part of Hernandez prior to her dischargePaskovich failed to specifically deny Hernandez' testimo-ny that Hernandez had ascertained the possibility ofunion representation of the clerical employees and ex-pressed her interest in the Union. Paskovich viewed thisinformation as sufficiently important to relate it both toMetzger and Personnel Administrator Parker on thesame day of Hernandez' discharge and prior to the actualdischarge decision by General Manager Youngblood.While Youngblood personally may not have been awareof the information related by Paskovich to Metzger it isclear that he acted upon the recommendations of Pasko-vich and Metzger and to this extent any motive theymay have had in making the recommendation must beimputed to Youngblood. The timing of the discharge inrelation to Hernandez' expression of interest in the Unionwhen coupled with the other elements of the case relatedabove warrant an inference that the discharge was re-sponsive to Hernandez union interest and provides thenecessary union animus to establish the General Coun-sel's prima facie case. Accordingly, under Wright Line,supra. Respondent must show that its same actions wouldhave taken place even in the absence of Hernandez'union interest.In addition to its argument regarding the absence ofevidence of knowledge of Hernandez' union activity andthe absence of evidence of union animus Respondent378 SITCO (STAINLESS ICE-TAINER CORPORATION)contends that it had ample reason to discharge Hernan-dez because of her failure to meet her job requirementsincluding the necessity for fast and accurate typing. Inthis connection Youngblood testified that he learned inmid-April that the accounts payable clerk, Bobbie Byers,was typing the purchase orders. Youngblood found thisunprofessional from an accounting standpoint because ofthe possibility of some impropriety flowing from thesame clerk issuing purchase orders and also paying forthe orders. Youngblood instructed Metzger to qualify thepurchasing department employees in their work. It wasat this point that Metzger testified that he told Hernan-dez she would have to learn to type so she could typethe purchase orders.4In addition, Metzger testified with-out specific contradiction that it was necessary to hire atemporary employee beginning around April for a fewweeks to perform the typing Byers had been doing.Metzger testified he warned Hernandez at least fourtimes about her typing and the necessity of improving it.He acknowledged that he had been told of the San An-tonio Community College typing course either by Her-nandez or Paskovich. He further acknowledged that hehad not taken disciplinary action against Hernandez re-garding her typing prior to her discharge. The recordshows no other disciplinary action against Hernandez forwork performance deficiencies. After Paskovich washired Paskovich complained to him about Hernandez'work including her typing problems. Metzger relatedthat he ultimately agreed with Paskovich that they hadgiven Hernandez an adequate opportunity to improveher skills and since she had not done so they should ter-minate her. He failed to specify exactly when he agreedwith Paskovich on Hernandez' termination.Contrary to Hernandez' testimony that she had notbeen chastised about her work Paskovich testified thatshe had talked to Hernandez several times about hertyping prior to June 19. Paskovich acknowledged Her-nandez' revelation in the June 19 meeting about the com-munity college typing course beginning July 10. More-over, Paskovich admitted that she told Hernandez thatthe enrollment in July would be all right. On the otherhand, Paskovich testified that her meeting with Hernan-dez concluded with Paskovich giving Hernandez untilMonday to tell Paskovich how Hernandez was going to"rectify the situation." Upon Hernandez' failure to reportback to her the following Monday, June 22, Paskovichconcluded that Hernandez should be discharged andcommunicated that decision to Metzger by noon of thatday. She admittedly did not take the matter up with Her-nandez again prior to Hernandez' discharge.4 Metzger testified that he first started talking to Hernandez regardingtaking typing lessons in February. That testimony appears to conflictwith Youngblood's since Youngblood specified mid-April as the time hetold Metzger to qualify his people. Youngblood appeared to be morepositive in his testimony and it also coincides with that of Hernandez.Accordingly, I credit Youngblood and Hernandez over Metzger on thispoint.' Paskovich testified the decision regarding Hernandez' terminationwas reached with Metzger on Monday morning, June 22. This would putit before Paskovich claims Hernandez had related to Paskovich her inter-est in union representation. I do not credit Paskovich's testimony in thisregard. It was not specifically corroborated by Metzger or by Parker towhom the decision was allegedly communicated on June 24.On rebuttal Hernandez denied that Paskovich had evertalked to her about her job prior to June 19. Moreover,she contradicted Paskovich's testimony regarding any re-quest by Paskovich on June 19 to report back to her onthe following Monday. She reported that Paskovich onlyasked if she had any comments or anything to say in herbehalf with regards to what Paskovich had stated. Her-nandez' response was that she did not have anything tosay until she talked to Metzger. I find Hernandez' testi-mony with respect to the June 19 meeting with Pasko-vich more persuasive. I likewise credit Hernandez' asser-tion that Paskovich had not previously criticized herwork. Had Paskovich made prior critical commentsabout Hernandez' work it is more probable that Hernan-dez would have questioned Paskovich's supervisor au-thority before June 19. In addition, Paskovich's testimo-ny that she expected a response from Hernandez regard-ing the June 19 meeting is also suspect. If as Paskovichcontends she had laid out her criticism of Hernandez' jobon June 19 and had made suggestions with respect toHernandez' job improvement, there would have been nofurther need for Hernandez to check back with Pasko-vich the following Monday. It is difficult to perceivehow Hernandez could have satisfied Paskovich any fur-ther in reporting back. She had already indicated shewould be enrolling in a typing course on July 10, andthat course of action was directly responsive to what ap-parently was Respondent's biggest concern regardingHernandez' work.As previously noted the General Counsel's case isweak due to the absence of direct knowledge of anyunion activity by Hernandez. Additional weakness isfound in Hernandez' general association with union offi-cers and unit employees which had long been known toRespondent and clearly tolerated by it. However, it isabundantly clear that at the time of the discharge Her-nandez had admittedly revealed to Paskovich, andthrough Paskovich to Metzger and Personnel Adminis-trator Judy Parker, that clerical employees were subjectto representation by the Union and that Hernandez wasspecifically interested in such representation. An immedi-ate threat of further union organization was presented.Of course, this alone would not have been sufficient topreclude the effectuation of a legitimate discharge, for anemployee cannot avoid warranted disciplinary action bysimply advising an employer that the employee is in-volved in union activity. But what is most damaging toRespondent's case is the fact that nothing significant re-garding Hernandez' work had occurred since June 19when Paskovich critiqued Hernandez' job performanceother than Hernandez' revelation of her interest in unionrepresentation. Certainly there was no further criticismof Hernandez' work between June 19 and her discharge.Hernandez had indicated on June 19 her intention to signup for the typing course and that intention had met withRespondent's approval. And, as the General Counselpoints out, the discharge decision was rather precipitouswith no discussions of a replacement for Hernandez.Considering all the foregoing, and the record as awhole, including the timing of the discharge on the sameday of Hernandez' expression of interest through Pasko-379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvich of the Union's representation of the clerical employ-ees, Hernandez' commitment to remedy Respondent'sprimary objection to her job performance by agreeing toenroll in a typing course, the unexplained failure of Re-spondent to consider a replacement for Hernandez priorto the effectuation of the discharge, the ultimate replace-ment of Hernandez with a typist not having purchasingclerk experience even though typing constituted onlyabout 20 percent of the total worktime of the purchasingclerk, the absence of any clear-cut warning of dischargeprior to effectuation of the discharge, and the absence ofany additional criticism of Hernandez' job performancebetween June 19 and her discharge, lead me to the con-clusion that Respondent has not rebutted the GeneralCounsel's prima facie case. Accordingly, I conclude thatthe General Counsel has established by a preponderanceof the evidence that Hernandez' discharge was respon-sive to Hernandez' expression of interest in representa-tion of clerical employees by the Union, and that the dis-charge was, therefore, violative of Section 8(aX3) and (1)of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent did not unlawfully interrogate employ-ees in violation of Section 8(a)(1) of the Act.4. By discharging its employee Gloria Jean Hernandezfor union considerations, thereby discouraging member-ship in the Union, Respondent has engaged in, and is en-gaging in, unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committed viola-tions of Section 8(a)(3) and (1) of the Act, I shall recom-mend that it be required to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act. Since I found that Respond-ent discriminatorily discharged Gloria Jean Hernandez itwill be recommended that Respondent be ordered tooffer her immediate and full reinstatement to her formerjob or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to seniority orother rights and privileges, and make her whole for anyloss of earnings she may have suffered from the time ofher discharge to the date of Respondent's offer of rein-statement. The backpay for Hernandez is to be computedin accordance with the formula approved in F W. Wool-worth Company, 90 NLRB 289 (1950), with interest com-puted in the manner prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977).eMoreover, consistent withe See, generally, Isis Plumbing & Heating Ca, 138 NLRB 716, 717-721(1962).the Board's decision in Sterling Sugars, Inc., 261 NLRB472 (1982), I shall also recommend that Respondent berequired to expunge from its records any reference to theunlawful discharge of Hernandez and to provide writtennotice of such expunction to Hernandez and inform herthat Respondent's unlawful conduct will not be used as abasis for further personnel actions concerning her.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER7The Respondent, Sitco (Stainless Ice-Tainer Corpora-tion), San Antonio, Texas, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discouraging membership in International Union ofElectrical, Radio and Machine Workers Union, Local1127, AFL-CIO-CLC, or any other labor organization,by discriminatorily discharging employees, or in anymanner discriminating against them with regard to theirhire and tenure of employment or terms or conditions ofemployment.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Offer Gloria Jean Hernandez immediate and full re-instatement to her former job or, if such job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights or privileges, andmake her whole for any loss of earnings in the mannerset forth in "The Remedy."(b) Expunge from its files any reference to the dis-charge of Gloria Jean Hernandez on June 25, 1981, andnotify her in writing that this has been done and that evi-dence of this unlawful discharge will not be used as abasis for future personnel actions against her.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its San Antonio, Texas, place of businesscopies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by the RegionalDirector for Region 23, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and beIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."380 SITCO (STAINLESS ICE-TAINER CORPORATION)maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunityto present their evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act and has ordered us to post this notice andto carry out its provisions.WE WILL NOT discourage membership in Interna-tional Union of Electrical, Radio and MachineWorkers Union, Local 1127, AFL-CIO-CLC, orany other labor organization, by discriminatorilydischarging, or in any other manner discriminatingagainst, employees with regard to their hire ortenure of employment or any term or condition ofemployment.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the National Labor Relations Act.WE WILL offer Gloria Jean Hernandez immediateand full reinstatement to her former job or, if herformer job no longer exists, to a substantially equiv-alent position of employment, without prejudice toher seniority or other rights and privileges, and WEWILL make her whole for any loss of pay that shemay have suffered by reason of our discriminationagainst her, with interest.WE WILL expunge from our files any referencesto the discharge of Gloria Jean Hernandez on June25, 1981, and WE WILL notify her that this has beendone and that evidence of this unlawful dischargewill not be used a basis for future personnel actionsagainst her.SITCO (STAINLESS IcE-TAINER CORPORA-TION)381